Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10, 12, and 15-26 are pending in the instant application. Claims 19-26 are new claims and drawn to the elected invention. Of those claims, 19 and 26 embrace the elected species. Claims 3, 15-18, and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 2, 4-10, 12, 19, and 26 is contained herein. 


Information Disclosure Statement


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 3/2/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 6/2/2021.

Claim Objections
Claim 19 is objected to for the following informality:
Before the last recited compound, the word “and” should be incorporated. Correction is required.

New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim recites the following indefinite compound:


    PNG
    media_image1.png
    162
    262
    media_image1.png
    Greyscale
.  The latter compound has an oxygen atom with three covalent bonds attached to it which normally would result in a positively charged species. However the species is not positively charged and thus the structure itself is incomplete and unclear. Is it supposed to be a salt or something else? Thus the claim is indefinite. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 6, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stoltefuss et al. (US Patent 6,696,451, related to WO 99/54326-mentioned in IDS and already stated of record).
The instant claims may be drawn to the following compound wherein the cyclopropyl group is substituted with groups such as cyano and hydroxyl:

    PNG
    media_image2.png
    183
    283
    media_image2.png
    Greyscale
wherein R1 = heteroaryl substituted with halo, R2 = substituted 3-membered saturated ring, R3 = methyl, and R4,5,6 is selected from halo and hydrogen. Note that the examiner now views the claims in terms of R2 can only embrace 3-membered rings which are substituted based on the amendment to claim 6.
Stoltefuss et al. teach the above compound wherein the cyclopropyl group is unsubstituted (see col. 12, line 60). Thus the only difference between the compounds stem from the additional substitution at the cyclopropyl group. However the document states that this group can be further substituted with these particular groups (e.g. hydroxyl, cyano, etc. see col. 69, line 42). 

    PNG
    media_image3.png
    386
    382
    media_image3.png
    Greyscale


Thus based on the finite number of embodiments presented for substitution, one skilled in the art would have arrived at the claimed compound.




Conclusion
Claims 1, 2, 6, 10 and 19 are rejected.  Claims 4, 5, 7-9, 12, and 26 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624